Name: Commission Regulation (EEC) No 1552/90 of 8 June 1990 determining the reduced ecu values of milk sector prices and amounts consequent on the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 No L 146/ 14 Official Journal of the European Communities 9 . 6 . 90 COMMISSION REGULATION (EEC) No 1552/90 of 8 June 1990 determining the reduced ecu values of milk sector prices and amounts consequent on the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture ('.),. as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, sion Regulation (EEC) No 756/70 ( l2), as last amended by Regulation (EEC) No 3463/89 (13) ; whereas the range for the aid on skimmed-milk powder used as feed was set in Article 2a (3) of Council Regulation (EEC) No 986/68 (H), as last amended by Regulation (EEC) No 1115/89 (15) ; whereas the aid amounts for skimmed milk and skim ­ med-milk powder used as feed were set in Article la (3) of Commission Regulation (EEC) No 1 1 05/68 ( l6), as last amended by Regulation (EEC) No 1 587/89 (I7) ; whereas the aid for the purchase of butter by non-profit-making institutions and organizations was set in Article 1 of Commission Regulation (EEC) No 2191 /81 ( l8), as last amended by Regulation (EEC) No 1679/89 ( ,9); whereas the aid permitting the purchase of butter at reduced prices by persons receiving social assistance was set by Commission Regulation (EEC) No 2990/82 (20), as last amended by Regulation (EEC) No 4109/88 (21); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1 990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year (3) determined the list of prices and amounts in the milk sector to be adjusted using the coefficient 1,001712 with effect from 14 May 1990 under the arrangements for automatic dismantling of negative monetary gaps ; whereas pursuant to Article 3 of that Regulation the reduced prices and amounts are to be specified ; HAS ADOPTED THIS REGULATION :Whereas the target price for milk and the intervention prices for butter, skimmed-milk powder and Grano padano and Parmigiano Reggiano cheeses were set for the 1990/91 marketing year by Regulation (EEC) No 1180/90 (4) ; whereas the threshold prices for certain milk products were set by Regulation (EEC) No 1 1 82/90 (5) ; Article 1 The prices and amounts in ecus for the 1990/91 marke ­ ting year in the milk sector, reduced as provided for in Article 2 of Regulation {EEC) No 784/90, are given in the Annex hereto. Article 2 Whereas for Group 11 products the amounts to be deducted from the threshold price were set in Article 8 of Council Regulation (EEC) No 2915/79 (6), as last amended by Regulation (EEC) No 3884/89 Q ; whereas the free-at ­ frontier values for certain cheeses imported from non ­ Member countries were set by Commission Regulation (EEC) No 1767/82 (8), as last amended by Regulation (EEC) No 107/90 (') ; whereas the special levy on New Zealand butter was set in Article 3 of Council Regulation (EEC) No 2967/89 (10), as last amended by Regulation (EEC) No 491 /90 (u) ; whereas the aid on skimmed milk processed into casein or caseinates was set by Commis ­ This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1990 . (12) OJ No L 91 , 25 . 4. 1970, p. 28 . (") OJ No L 334, 18 . 11 . 1989, p. 26. H OJ No L 169, 18 . 7. 1968 , p. 4 . (IS) OJ No L 118 , 29. 4. 1989, p. 7 . ') OJ No L 164, 24. 6 . 1985, p . 6. 2) OJ No L 182, 3 . 7 . 1987, p . 1 . 3) OJ No L 83, 30. 3 . 1990, p. 102. 4) OJ No L 119, 11 . 5 . 1990, p . 23 . 5) OJ No L 119, 11 . 5. 1990, p . 26 . 6) OJ No L 329, 24. 12. 1979, p. 1 . ^ OJ No L 378 , 27. 12. 1989, p. 9 . 8) OJ No L 196, 5. 7. 1982, p . 1 . ') OJ No L 13, 17. 1 . 1990, p. 13 . ,0) OJ No L 281 , 30. 9 . 1989, p. 114. ") OJ No L 53, 1 . 3 . 1990, p . 4. (I6) OJ No L 184, 29. 7 . 1968 , p. 24. I ' 7) OJ No L 156, 8 . 6. 1989, p. 22. (I8) OJ No L 213, 1 . 8 . 1981 , p. 20 . (") OJ No L 164, 15 . 6 . 1989, p. 14. (20) OJ No L 314, 10. 11 . 1982, p . 26. (21 ) OJ No L 361 , 29. 12. 1988 , p . 3 . 9 . 6 . 90 Official Journal of the European Communities No L 146/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 146/ 16 Official journal of the European Communities 9 . 6 . 90 ANNEX (ECU/100 kg) Description of price/amount Price/amount following application of coefficient of 1,001712 1 . Target price milk 26,81 2 . Intervention prices for :  butter 292,78  skimmed-milk powder 172,43  Grana padano cheese :  30-60 days old 379,67  six months old or more 470,43  Parmigiano Reggiano cheese :  six months old or more 519,21 3 . Intervention for Spain :  butter 308,25  skimmed-milk powder 210,55 4. Threshold prices : product group 1 57,21 2 193,76 3 268,72 4 100,22 5 131,66 6 328,43 7 381,76 8 318,14 9 596,17 10 344,11 11 317,01 12 94,72 5 . Amounts to be respected on importation into the Community of certain Group 1 1 cheeses, as indicated in Article 8 of Regulation (EEC) No 2915/79 under (a) and (b) 249,30 (c) 261,37 (d) 294,13 last subparagraph 243,27 6 . Free-at-frontier values for certain cheeses, as indicated in Annex I to Regulation (EEC) No 1767/82 : under (c) : first indent : first amount 348,56 first indent : second amount 372,70 second indent : first amount 372,70 second indent : second ammount 396,84 under (d) : first indent 372,70 second indent 396,84 third indent 430,63 under (g) : first indent 282,67 second indent 300,78 third indent 312,84 under (j) 242,58 7 . Special levy on New Zealand butter Article 3 of Regulation (EEC) No 2967/89 42,85 8 . Aid on skimmed-milk processed into casein or caseinates (Article 2 ( 1 ) of I Regulation (EEC) No 756/70 6,64 9 . Aid range for skimmed-milk powder (Article 2a . ( 1 ) of Regulation (EEC) No 986/68 49,91 to 79,86 9 . 6. 90 Official Journal of the European Communities No L 146/ 17 (ECU/100 kg) Description of price/amount Price/amount following application of coefficient of 1,001712 10 . Aid on skimmed-milk powder Regulation (EEC) No 1105/68 48,62 Aid on skimmed-milk Regulation (EEC) No 1634/85 4,86 Aid on skimmed-milk powder Regulation (EEC) No 1634/85 59,90 11 . Butter purchase aid Regulation (EEC) No 2191 /81 149,74 12. Butter purchase aid Regulation (EEC) No 2990/82 149,74